Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 29, 2022

                                    No. 04-22-00326-CV

                                     Zulema J. GARZA,
                                         Appellant

                                              v.

  Zulema J. GARZA, Jose Juan Garza, II, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVK-002209-D1
                            Honorable Joe Lopez, Judge Presiding


                                       ORDER
       The reporter’s record was due by July 11, 2022, but it was not filed. On July 27, 2022,
the court reporter filed a notification of late record requesting an extension until August 24,
2022. After consideration, we grant the court reporter’s request for an extension, and we order
the court reporter to file the record by August 24, 2022.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court